Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 2/16/21 is acknowledged.  The traversal is on the ground(s) that the examiner has failed to show that the claims are independent and distinct or that a serious burden would exist if the groups were examined together. The applicant also argues that examination of one group would include substantially all the same prior art of another, specifically “all of the art relating to drying and disinfecting apparatuses for hearing aids and other small electronic components”.  This is not found persuasive. The examiner will start with the second and last points first, that examination of one group would not be a search burden because it would require review of all prior art related to drying and disinfecting apparatuses for hearing aids and other small electronic components. Such a field of search would easily exceed millions of documents. The examiner conducted a broad filter for this, and the search string “(dry$4 disinfect$4 steril$6 clean$4) and (hearing near aid electronic devices)” returned over 2.5 million documents. This doesn’t even begin to include non patent literature which would likely exceed millions of documents as well. As much as the examiner appreciates the applicant’s extraordinary assessments of his abilities, such a search is simply not possible to conduct for any examination. As described in the restriction requirement of 1/14/21, the examiner found that a cursory search of each group contained hundreds of documents of overlap. This suggests that the presence of features for one group is merely incidental in references that are useful in 
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2,9,11,13-14,22,24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 16/671,480 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application possess all of the same scope and features of the current application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-2,11,13-14,22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumaier US 5852879 A.


Regarding Claim(s) 1, Schumaier teaches: A portable electronic component dryer device comprising: (Schumaier Abstract)
a container having an interior portion for receiving one or more electronic components for drying; (Schumaier fig. 19, Abstract)
a desiccant disposed in the interior portion of the container; (Schumaier col. 11, lines 56-58)
and a removable lid for the container, (Schumaier fig. 19, 120; Abstract)
the removable lid comprising a disinfecting light source, (Schumaier fig. 19, 72; Abstract)
and a power source for providing power to the disinfecting light source, (Schumaier col. 8, lines 61-64; col. 10, lines 32-42 – Since Schumaier describes the UV lights being on the lid and powered, there must be a source of power of some form in the lid, thus a power source in the lid is taught.)
wherein light generated by the disinfecting light source is directed into the interior portion of the container. (Schumaier fig. 19, UV light points towards the container)

Regarding Claim(s) 13, Schumaier teaches: An improved electronic component dryer kit comprising an air-tight container and a removable desiccant, the improvement comprising (Schumaier col. 6, lines 23-41)
a removable lid for the container, (Schumaier fig. 19, 120; Abstract)
the removable lid comprising a disinfecting light source, (Schumaier fig. 19, 72; Abstract)
and a power source for providing power to the disinfecting light source, (Schumaier col. 8, lines 61-64; col. 10, lines 32-42 – Since Schumaier describes the UV lights being on the lid and powered, there must be a source of power of some form in the lid, thus a power source in the lid is taught.)
wherein the light generated by the disinfecting light source is directed into the interior portion of the container. (Schumaier fig. 19, UV light points towards the container)

Regarding Claim(s) 2, Schumaier teaches: wherein the removable lid further comprises a timer circuit that is isolated from the interior portion of the container, the timer circuit for controlling the disinfecting light source to operate during a predetermined period of time. (Schumaier col. 8, lines 48-64 – A timer is described that controls the UV light source in the lid for a predetermined time. Some of the circuitry of this timer must be located in the lid to provide power to the UV light source, and thus the removable lid includes a timer circuit. Being in the lid thus means it is isolated from the interior portion in some fashion as well.)

Regarding Claim(s) 14, Schumaier teaches: wherein the removable lid further comprises a timer circuit that is isolated from the interior portion of the container, the timer circuit for controlling the disinfecting light source to operate during a predetermined period of time. (Schumaier col. 8, lines 48-64 – A timer is described that controls the UV light source in the lid for a predetermined time. Some of the circuitry of this timer must be located in the lid to provide power to the UV light source, and thus the removable lid includes a timer circuit. Being in the lid thus means it is isolated from the interior portion in some fashion as well.)

Regarding Claim(s) 11, Schumaier teaches: wherein the removable lid is an air-tight removable lid. (Schumaier col. 6, lines 23-41)

Regarding Claim(s) 22, Schumaier teaches: wherein the removable lid is an air-tight removable lid. (Schumaier col. 6, lines 23-41)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 9,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schumaier US 5852879 A in view of Romanek US 8112900 B2.

Regarding Claim(s) 9,20, Schumaier does not adequately teach: wherein the timer circuit activates the disinfecting light source for the predetermined period of time ranging from minutes to hours.
	Romanek teaches: wherein the timer circuit activates the disinfecting light source for the predetermined period of time ranging from minutes to hours. (Romanek col. 6 line 63 – col. 6 line 16)
It would have been obvious to one of ordinary skill in art to combine utilize the timeframe for the disinfecting light source as taught in Romanek for the predetermined time of operation of the disinfecting light source as taught in Schumaier for the benefit of providing the optimal amount of time for disinfecting as known in the industry. (Romanek col. 6 line 63 – col. 6 line 16) 



Conclusion
1.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M LUCK whose telephone number is (571)272-6493.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571)272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SEAN M LUCK/Examiner, Art Unit 2881